DETAILED ACTION
This Action is in response to the communication filed on 04/12/2022.
Claims 1, 2, 5-6, 57-58, 60, 63-64, 66, 70, 81-82, 88, 92-93, 96, 104-105, 108, 122-123, 142-144, 147, 155, 172-173, 179-182 are pending.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the species an immune therapy which inhibits an immune checkpoint, wherein the checkpoint is PD-1, IFN and the IFN modulator and IFN as the agent which increases IFN levels, in the reply filed on 04/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Claims 57-58, 60, 63-64, 66, 70, 81-82, 88, 92-93, 96, 104-105, 108, 122-123, 142-144, 147, 155, 172-173 were previously withdrawn from further consideration, as indicated in the 1/13/2022 Office action.
Additionally, claims 5 and 6 are also withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (the elected species of agent is small molecule (see claim 2), while claims 5 and 6 only further limit non-elected species) there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/23/2021 and acknowledged by Applicant in the 04/12/2022 response.
It is noted that rejoinder of non-elected species is possible upon the finding of an allowable generic or linking claim.
Claims 1, 2, 179-182 are examined herein as they read on the elected subject matter.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 179-182 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	MPEP 2173.05 is related to “Specific Topics Related to Issues Under 35 U.S.C.112(b) or Pre-AIA  35 U.S.C. 112, Second Paragraph” 
MPEP 2173.05(s) “Reference to Figures or Tables” states:
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). (Emphasis added).

	Here, claims 1 and 2 incorporate by reference to a table, specifically Table 1. Since incorporation by reference is a necessity doctrine, not for applicant’s convenience, the claims are indefinite per MPEP 2173.05(s).  Claims 179-182 are included in the rejection as they are dependent claims.
The amendment may be overcome by eliminating the incorporation by reference.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 179-182 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following quotation from section 2163 of the Manual of Patent Examination Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirement for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice..., reduction to drawings..., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus... See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

Thus, when a claim covers a genus of inventions, the disclosure must provide written support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed and that applicant was in possession of the claimed genus.
The claims are drawn to a method comprising administering a therapeutically effective amount of an agent that inhibits or enhances the copy number, expression level and/or the activity of one or more biomarkers listed in Table 1, the elected species of agent being a small molecule and the elected species of biomarker being ADAR1.  As such, the claim encompass using any of a genus of small molecules that effect ADAR1.
The claims are rejected because there is insufficient description of the genus of ADAR1 small molecules encompassed by the claims.    
Regarding the term “small molecule”, it is noted that the specification discloses:
The term “small molecule” is a term of the art and includes molecules that are less than about 1000 molecular weight or less than about 500 molecular weight. In one embodiment, small molecules do not exclusively comprise peptide bonds. In another embodiment, small molecules are not oligomeric. Exemplary small molecule compounds which can be screened for activity include, but are not limited to, peptides, peptidomimetics, nucleic acids, carbohydrates, small organic molecules (e.g., polyketides) (Cane et al. (1998) Science 282:63), and natural product extract libraries. In another embodiment, the compounds are small, organic non-peptidic compounds. In a further embodiment, a small molecule is not biosynthetic. (see paragraph [0274]).
The small molecules of the present invention can be obtained using any of the numerous approaches in combinatorial library methods known in the art, including: spatially addressable parallel solid phase or solution phase libraries; synthetic library methods requiring deconvolution; the ‘one-bead one-compound’ library method; and synthetic library methods using affinity chromatography selection. (Citation omitted, see [0372]).

Therefore, given the broadest reasonable interpretation, the claims encompass a genus of ADAR1 small molecules which can include structurally and functionally distinct molecules (e.g., peptides, peptidomimetics, nucleic acids, carbohydrates, small organic molecules), including small molecules that have yet to be discovered.  Accordingly, the genus of small molecules encompass a vast number of species.
The application has been thoroughly searched (including using electronic text search), and it does not appear that the specification discloses any specific examples of ADAR1 small molecules that can be used in the claimed method.  Furthermore, a search of the prior art did not identify any ADAR1 small molecules which could be used in the claimed method.
The claims are rejected because limited disclosure of the specification in view of the vast genus of molecules encompassed by the claims does not adequately describe the entire genus of ADAR1 small molecules encompassed by the claims
“Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.” Ex parte Kubin, 83 USPQ2d 1410, 1417 (Bd. Pat. App. & Int. 2007) citing University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co., the court stated:
“A written description of an invention  involving a chemical genus, like a description of a chemical species,  'requires a precise definition, such as by structure, formula, [or] chemical  name,' of the claimed subject matter sufficient to distinguish it from other  materials.  Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606;   In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus. . . .").  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163.   The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163.   If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representative, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic.  In Gosteli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus.   In re Gosteli, 872 F.2d at 1012, 10 USPQ2d at 1618.  
The court and the Board have repeatedly held (Amgen Inc. v. Chugai Pharmaceutical Co. Ltd.,18 USPQ2d 1016  (CA FC, 1991);  Fiers v. Revel, 25 USPQ2d 1601 (CA FC 1993); Fiddes v. Baird, 30 USPQ2d 1481 (BPAI 1993) and Regents of the Univ. Calif. v. Eli Lilly & Co., 43 USPQ2d 1398 (CA FC, 1997)) that an adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it, irrespective of the complexity or simplicity of the method; what is required is a description of the nucleic acid itself.
Here, the claims reasonably encompasses ADAR1 small molecules not described in any way in the specification.  See Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997) (“[N]aming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.”).
Therefore, one of skill at the time of the invention could not have concluded that Applicant was in possession of the genus ADAR1 small molecules that is required to practice the claimed methods and rejection under 35 USC 112(a) is appropriate.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 179-182 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishizuka et al. (Nature (2019) 565(7737):43-48) WO 2017/182783 (hereafter “Bardelli”).
The claims are drawn to a method of treating a subject afflicted with a cancer comprising administering to the subject a therapeutically effective amount of an agent (small molecule, the elected species) that inhibits or enhances the copy number, the expression level, and/or the activity of one or more biomarkers listed in Table 1 (ADAR1, the elected species) or a fragment thereof; or a method of killing cancer cells comprising contacting the cancer cells with an agent that inhibits or enhances the copy number, the expression level, and/or the activity of one or more biomarkers listed in Table 1 or a fragment thereof. (See claim 1).
The method of claim 1, further comprising administering to the subject or contacting the cancer cells with an immunotherapy (see claim 179).
The method of claim 179, wherein the immunotherapy inhibits an immune checkpoint, optionally wherein the immune checkpoint is PD-1 (the elected species). (See claim 180).
	Bardelli teaches a method of treating cancer in a subject comprising administering to the subject a small molecule inactivator of ADAR1 (e.g., see claims 1, 7, 11, 12, etc.).  Bardelli teaches that the method can further comprise an additional, different cancer treatment (see claim 15), wherein the different cancer treatment is immunotherapy (see claim 18), wherein the immunotherapy is an immune checkpoint inhibitor (see claims 19), wherein the immune checkpoint inhibitor inhibits PD-1 (see claim 20; page 4, lines 26-37; etc.).
	Therefore, Bardelli anticipates the instant claims.

Reference of Interest

Ishizuka et al. (Nature (2019) 565(7737):43-48) is a reference that was published after the effective filing date of the claimed invention, and thus is not prior art, but it is made of record as a reference of interest that is relative to the claimed invention.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/Primary Examiner, Art Unit 1635